                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

PHYLLIS M. NEELY                                  )
                                                  )
                   Plaintiff,                     )
                                                  )
          v.                                      )       No. 20-04020-CV-C-DPR-SSA
                                                  )
ANDREW SAUL,                                      )
                                                  )
                   Defendant.                     )

                                              ORDER

          Before the Court is Plaintiff’s Application for Attorney Fees. (Doc. 19.) Pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, the parties agree Plaintiff should be

awarded attorney fees in the amount of $4,691.16. (Doc. 20.) Upon review, the Court finds that

Plaintiff is entitled to an award of attorney fees under the EAJA, and the amount requested is

reasonable. Accordingly, it is

          ORDERED, Plaintiff’s Application for Attorney Fees (doc. 19) is GRANTED; and it is

further

          ORDERED, Plaintiff is awarded $4,691.16 in attorney fees to be paid by the Social

Security Administration, subject to offset to satisfy any pre-existing debt Plaintiff may owe to the

United States. Astrue v. Ratliff, 560 U.S. 586 (2010).

          IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE
DATE: December 17, 2020




               Case 2:20-cv-04020-DPR Document 21 Filed 12/17/20 Page 1 of 1
